DETAILED ACTION
This Office Action is in response to the amendment filed on 11/18/20.  Currently, claims 1-10 have been examined.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over (US-2009/0026908) by Bechtel et al (“Bechtel”).
Regarding claim 1, Bechtel discloses in FIGs. 1-3 and related text, e.g., a light emitting device (FIG. 1) having first (X1-X3), second (X2-X4) and third (vertical in FIGs. 1-2) dimensions that are orthogonal (as explained above), the light emitting device comprising: 
a light emitting semiconductor structure (3) configured to emit light via a first surface (top; see 5) in a plane formed by the first and second dimensions (compare FIG. 1 to FIG. 3), the light emitting semiconductor structure having a length extending in the first dimension and a length extending in the second dimension (as defined above); and
a wavelength converting structure (4) disposed on the first surface of the light emitting semiconductor structure (see FIG. 1), the wavelength converting structure having a length extending in the first dimension longer than the length of the light emitting semiconductor structure in the first dimension (see FIG. 3).  
Bechtel does not disclose in embodiment of FIG. 1-3 that “the wavelength converting structure having a length extending in the second dimension shorter than the length of the light emitting semiconductor structure in the second dimension” (as FIG. 3 shows, the size of light emitting structure is smaller than the wavelength converting structure).
Bechtel discloses in FIG. 6 and related text, e.g., an embodiment where dimensions are reversed, and where the surface are of wavelength converting structure is smaller than the area of light emitting semiconductor structure (see FIG. 6 and par. 40; also, see Response to Arguments below; Bechtel teaches surface, which is an area; specifically, top surface; not a single side view).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device of Bechtel of FIGs. 1-3 with “an embodiment where dimensions are reversed, and where the surface are of wavelength converting structure is smaller than the area of light emitting semiconductor structure” as taught by Bechtel in FIG. 6, in order to increase the amount of radiation 511, which is not modified by wavelength converting structure (par. 40; further, see par. 42, which says “Alternative embodiments, which are also within the protective scope of the appending claims, can also be conceived by those skilled in the art”; now see, claim 1 of Bechtel: “A light-emitting device comprising a solid-state light source (3), at least one conversion element (4) and a light-scattering element (6), wherein the solid-state light source (3) is provided to emit a first part (511) of a primary radiation for entry into the light-scattering element (6) and a second part (512) of a primary radiation for entry into the conversion element (4) for at least partial conversion into at least one secondary radiation (521, 522), the light-within the protective scope of the appending claims, can also be conceived by those skilled in the art”; hence, the combination of embodiments is obvious within the scope of Bechtel’s disclosure, as evidenced by par. 42 and claim 1).

When the above teachings of Bechtel in FIG. 6 are applied to device of FIGs. 1-3, it will result in the claimed invention: where wavelength converting element is smaller than light emitting semiconductor in one dimension and greater in the other.  Bechtel clearly indicates benefits of both approaches in his description of drawings.  Hence, the rejection is a literal combination of both benefits [Wingdings font/0xE0] it is a simple merger of embodiments.

Regarding claim 2, Bechtel discloses in FIGs. 1-3 and 6 and related text, e.g., the wavelength converting structure being attached to the first surface of the light emitting semiconductor structure with an optically clear bonding layer (par. 35; such layer is discussed).  
Regarding claim 3, Bechtel discloses in FIGs. 1-3 and 6 and related text, e.g., further comprising: optical extraction features (6; 511’s are shown coming out on multiple sides; in fact, on all 4 horizontal ones; also, vertical, in FIG. 6) in at least one gap formed by the wavelength converting structure extending beyond the light emitting semiconductor structure in the first dimension (as explained above; on all 4 horizontal sides).  
Regarding claim 4, Bechtel discloses in FIGs. 1-3 and 6 and related text, e.g., further comprising: optical extraction features in at least one gap formed by the light emitting semiconductor structure extending beyond the wavelength converting structure in the second dimension (see rejection of claim 3).  
Regarding claim 5, Bechtel discloses in FIGs. 1-3 and 6 and related text, e.g., light emitting semiconductor structure comprising a light emitting diode (LED) die configured to emit blue light (pars. 36-37; “blue-emitting”).  
Regarding claim 6, Bechtel discloses in FIGs. 1-3 and 6 and related text, e.g., the wavelength converting structure comprising a phosphor plate (pars. 2 and 30).  
Regarding claim 7, Bechtel discloses in FIGs. 1-3 and 6 and related text, e.g., the phosphor plate comprising a monolithic phosphor block or phosphor grains in a host matrix material (pars. 2 & 30; both are mentioned).  
Regarding claim 8, Bechtel discloses in FIGs. 1-3 and 6 and related text, e.g., the wavelength converting structure extending beyond the light emitting semiconductor structure in the first dimension by a length of up to 20% of a die length in the light emitting semiconductor structure on each side (see FIG. 3 and related text in par. 32).  
Regarding claim 9, Bechtel discloses in FIGs. 1-3 and 6 and related text, e.g., the light emitting semiconductor structure extending beyond the wavelength converting structure in the 
Regarding claim 10, Bechtel discloses in FIGs. 1-3 and 6 and related text, e.g., substantially the entire claim structure, as recited in claim 1, but does not explicitly state “an array of light emitting devices formed by a plurality of light emitting devices as in claim 1”.
It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the device of Bechtel with “an array of light emitting devices formed by a plurality of light emitting devices as in claim 1” as explicitly suggested by Bechtel in par. 42 (“Moreover, use of the indefinite article "a" or "an" in the description and claims does not exclude a plurality of arrangements, units or elements”), in order to form a device that produces more light (if there are plurality of devices, then it naturally follows, the amount of light will be more; keep in mind, that one of simplest forms of an “array” is 2 devices arranged next to each other (“a 2-by-1” array, in technical jargon); this is well within the scope of what Bechtel discussed in par. 42).

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
 Applicant argues that Bechtel’s teachings are showing modification in size in only one direction / axis (page 10 of Remarks; bottom of page) and therefore does not disclose the claimed top surface of a layer 3.  Surface (which is a two-dimensional object; otherwise known as “area”) is not a line.  So, even though in FIG. 6 Bechtel is showing side view, he is talking in Specification of top surface, for example as shown in FIG. 3.  Hence, Bechtel is talking not of a single axis (as Applicant argues) but of two axis’s, since a single axis cannot form a surface.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Rizkallah can be reached on 571-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Belousov/Patent Examiner, Art Unit 2894

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894